

115 HR 4236 IH: Monitoring and Obtaining Needed Information to Track Opioids Responsibly Act of 2017
U.S. House of Representatives
2017-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4236IN THE HOUSE OF REPRESENTATIVESNovember 3, 2017Mr. Fitzpatrick (for himself, Ms. Kuster of New Hampshire, Mr. MacArthur, and Mr. Norcross) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure that the prescription drug monitoring program of each State receiving funds through the
			 Account for the State Response to the Opioid Abuse Crisis meets certain
			 minimum requirements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Monitoring and Obtaining Needed Information to Track Opioids Responsibly Act of 2017 or the MONITOR Act of 2017. 2.Minimum requirements for State prescription drug monitoring programsSection 1003 of the 21st Century Cures Act (42 U.S.C. 290ee–3 note; relating to the Account for the State Response to the Opioid Abuse Crisis) is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e) the following:
				
					(f)Minimum requirements for State prescription drug monitoring programs
 (1)In generalAs a condition on receipt of a grant under this section, a State shall— (A)certify that the State has in effect a prescription drug monitoring program meeting the requirements of paragraph (2); or
 (B)agree to use a portion of the funds received through the grant to meet (or make progress in meeting) the requirements of paragraph (2).
 (2)RequirementsTo meet the requirements of this paragraph, a State’s prescription drug monitoring program must meet each of the following:
 (A)The program complies with the uniform electronic format specified by the Secretary under paragraph (3) for the reporting, sharing, and disclosure of information.
 (B)The program meets the standards of interoperability specified by the Secretary under paragraph (3). (C)The State requires dispensers to report to the program each dispensing in the State of a controlled substance listed in schedule II, III, or IV of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) no later than 1 business day after the controlled substance is dispensed to the patient.
 (D)The program makes reported information available to practitioners on a timely basis. (3)Uniform electronic format; interoperability (A)EstablishmentNot later than one year after the date of enactment of this Act, the Secretary shall specify for prescription drug monitoring programs—
 (i)a uniform electronic format for the reporting, sharing, and disclosure of information; and (ii)standards of interoperability.
 (B)Advisory groupIn carrying out subparagraph (A), the Secretary shall— (i)convene an advisory group of licensed and practicing community pharmacists and other health practitioners who prescribe and dispense; and
 (ii)take the recommendations of such advisory group into consideration. (4)DefinitionsIn this subsection:
 (A)The term controlled substance has the meaning given to that term in section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (B)The term dispenser means a person licensed or otherwise authorized by a State to deliver a prescription drug product to a patient or an agent of the patient.
 (C)The term practitioner means a practitioner registered under section 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) to prescribe, administer, or dispense controlled substances.
 (D)The term State means each of the several States and the District of Columbia. . 